DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 January 2020 and 7 April 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2016/0126551, hereinafter referred to as “Sasaki”).
As to Claim 1: Sasaki teaches a binder composition comprising a particulate binder, and a water soluble polymer including a carboxylic acid monomer unit (i.e., a hydrophilic group) (Abstract). Sasaki further teaches that the binder composition has the particulate polymer dispersed in water and the water soluble polymer dissolved in water [0139]. Sasaki further teaches an example wherein the weight average molecular weight of the water soluble polymer is 58400 (Table 1, Ex. 1). Additionally Sasaki teaches that the particulate polymer can be styrene butadiene styrene block copolymer or styrene isoprene styrene block copolymers both of which are triblock copolymers comprising an aromatic vinyl monomer and therefore the diblock content would be 0% [0038].
As to Claim 2: Sasaki teaches the composition of claim 1 (supra). Sasaki further teaches that the water soluble polymer includes a carboxylic acid monomer [0088].
As to Claim 3: Sasaki teaches the composition of claim 1 (supra). Sasaki further teaches that the ratio of the polymer particles to the water soluble polymer is between 99:1 and 50:50 [0015].
As to Claim 5: Sasaki teaches the composition of claim 1 (supra). Sasaki further teaches that the block polymer can further contain an aliphatic conjugated diene monomer [0067].
As to Claim 7: Sasaki teaches the composition of claim 1 (supra). Sasaki further teaches that the composition can be a slurry [0142].
As to Claim 8: Sasaki teaches the composition of claim 7 (supra). Sasaki further teaches that the slurry can contain an electrode active material [0150].
As to Claim 9: Sasaki teaches the composition of claim 7 (supra). Sasaki teaches the composition contains particulate polymers which reads on non-conductive particles (Abstract). 
As to Claim 10: Sasaki teaches the slurry composition of claim 7 (supra). Sasaki further teaches that the slurry composition can be dried to make a layer (i.e., a functional layer) [0207]. 
As to Claim 11: Sasaki teaches the layer of claim 10 (supra). Sasaki further teaches that they layer can be used as a negative electrode (i.e., a battery component).
As to Claim 12: Sasaki teaches the battery component of claim 11 (supra). Sasaki further teaches that the negative electrode can be used in a lithium ion secondary battery [0220].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2016/0126551, hereinafter referred to as “Sasaki”) in view of Yamamoto (WO 2017/056404, from the IDS filed 1/24/2020, utilizing US 2019/0044147 as an English equivalent for citations, hereinafter referred to as “Yamamoto”).
As to Claim 4: Sasaki teaches the composition of claim 1 (see above).
Sasaki does not teach the particulate polymer includes a coupling moiety.
However, Yamamoto teaches that the diblock content of a copolymer can be adjusted by altering the type of coupling agent used [0082]. Yamamoto and Sasaki are analogous art in that they are from the same field of endeavor, namely binder compositions for secondary batteries. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the coupling agent of Yamamoto to the composition of Sasaki because Yamamoto teaches that the coupling agent can be used to control the diblock content of the particulate polymer and controlling the diblock content controls the peel strength of the polymer [0080]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2016/0126551, hereinafter referred to as “Sasaki”) in view of Sasaki et al. (US 2014/0205904, hereinafter referred to as Sasaki ‘904”).
As to Claim 6: Sasaki teaches the composition of claim 1 (supra). 
Sasaki does not teach that the water soluble polymer includes an aliphatic conjugated diene monomer.
However, Sasaki ‘409 teaches that isoprene and butadiene are suitable monomers for use in the water soluble polyer, especially when containing a sulfonic acid [0086]. Sasaki and Sasaki ‘409 are analogous art in that they are from the same field of endeavor, namely binder compositions for secondary batteries. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the isoprene or butadiene of Sasaki ‘409 in the water soluble polymer of Sasaki because Sasaki ‘409 teaches that these monomers are useful monomers for a water soluble polymer in a binder composition [0086].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew J. Oyer/Primary Examiner, Art Unit 1767